DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8-9, 16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (GB 2394394).

	Regarding claim 1, Clarke discloses: a substance container (see tobacco smoke filter of pp. 2, ll. 2), the substance container comprising:
	A body of filament (See downstream filtering plug of p. 6, ll. 14) having a single fiber denier value in the range of about 9 (see denier of >5 of pp. 6, ll. 20 - which is an overlapping range to the claimed range);
A substance in the body of material (see tar, CO, nicotine of pp. 16, ll. 13),
Wherein the container is arranged, so that in use, a pressure difference across the length of the body of material, when a user takes a draw is in a range of 0-20 mm water (see claim 5 – this is a sub-genus that renders obvious the claimed genus).
Regarding limitations recited in claim 1 which are directed to specific properties of smoking/aerosol-forming article recited in said claim, it is noted that once a filter segment is disclosed to comprise a material selected from the group consisting of single fiber denier of 8-12 (see Clarke pp. 6, ll. 14-20), and therefore is substantially the same as the smoking article permeability of claim 1, it will, inherently, display recited properties; (See MPEP 2112) including the air permeability.
	See MPEP 2144.05 regarding the anticipation/obviousness of overlapping, approaching, similar ranges, amounts and proportions.

	Optimization of these inter-related variables improved the filtration efficiency of the smoking article as understood by one of ordinary skill in the art before the effective filing date (see pp. 16, ll. 19), which was desirable in Clarke.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the denier and resistance to draw of Clarke to optimize these variables as result-effective variables to arrive at the claimed invention before the effective filing date because doing so improved the filtration efficiency of the resulting smoking article, which was desirable in Clarke.

	Regarding claim 2, Clarke discloses that the body if material is a fiber (see pp. 6, ll. 16 – a fiber and a filament are taken as obvious variants as understood by one of ordinary skill in the art).  

Regarding claim 5, Clarke discloses: wherein the filaments are cellulose acetate (see pp. 6, ll. 16).

Regarding claim 8, Clarke discloses: further comprising a wrapper layer (see wrapper of pp. 2, ll. 7) around the body of material.

Regarding claim 9, Clarke does not disclose: wherein the wrapping layer is impermeable to water. Regarding limitations recited in claim 9 which are directed to specific properties of smoking/aerosol-forming article filter recited in said claim, it is noted that once a filter segment is disclosed to comprise a material selected from the group consisting of cellulose acetate with  (See MPEP 2112) including the water permeability of the filter wrapper.  See Clarke pp. 3, ll. 5-25, just because it is air permeable does not make it water permeable.  To overcome this rejection please claim the particular material of the wrap and its porosity, where there is proper support in the specification for such amendment.

Regarding claim 16, Clarke does not disclose: an aerosol provision device, the device comprising the substance of claim 1 (see rejection of claim 1 above, Figs. 1 & 2 – the structures of the entire Fig. is interpreted as the aerosol provision device).

Regarding claim 20, Clarke discloses: an end face of the filter (see pp. 2, ll. 14 – the far end of the filter can be inserted into the mouth of the user and is therefore considered a mouthpiece – a different portion of the same structures present). 

Regarding claim 21, Clarke discloses: wherein the container is within or attached to the mouthpiece.  That the container is a separate structure from the mouthpiece would have been considered an exercise in making separable.
See making separable – MPEP 2144.04(V)(C) regarding the making separate components of integral structures.
 Doing so had the benefit that it allowed for the reuse of the mouthpiece for different cigarettes/smoking articles, which was desirable in Clarke.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the vaping/smoking article of Clarke to have a separate mouthpiece from the filter tip to arrive at the claimed invention before the effective filing date because doing so was a modification within the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (GB 2394394) and further in view of Olegario (US 2007/0186945).

Regarding claim 6, Clarke does not disclose: wherein a length of the body of material is in a range of 10-20 mm (see pp. 15 – the Examples shown are all 27 mm length).
In the same field of endeavor of smoking article design (see title, abs), Olegario discloses:  a cellulose acetate filter assembly (see [0051]) with a filter length of 14-20 mm (Id.).
To alter the length of the filter of Clarke to have the length of Olegario would have been a change in size or dimension of a component.  See MPEP 2144.04(IV)(A) regarding the obviousness of change in size or dimension of a component.
To alter the length of the filter with a certain denier would have been considered result-effective with the pressure drop (resistance to draw) across the article and represent a routine optimization of the pressure drop, with the drop increasing with the length and denier of the body, which was desirable in Clarke.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the length of the body of material of the cigarette/smoking article of Clarke to have the length of the filter segment of Olegario to arrive at the claimed invention before the effective filing date because doing so would have been the optimization of a result-effective variable by one of ordinary skill in the art, which was desirable in Clarke.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (GB 2394394) and further in view of Gladden (US 2014/0326260).

7, Clarke does not disclose: wherein a length of the body of material is in a range of 10-20 mm (see pp. 15 – the Examples shown are all 27 mm length).
In the same field of endeavor of smoking article/aerosol generating article design (see title, abs), Gladden disclose: a cellulose acetate tow (see [0202]) with a diameter of 7.8 mm (Id.).  This is a species that anticipates the claimed genus.
To add the diameter of the smoking article of Gladden to the cellulose acetate smoking article of Clarke had the benefit that it allowed for the selection of a known suitable diameter for the smoking article and was the optimization of the resistance to draw and other factors, which was desirable in Clarke.  Doing so was a change in size or dimension of a component, further.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the diameter of the smoking article tow/cellulose acetate of Gladden with the smoking article/aerosol generating article of Clarke to arrive at the claimed invention before the effective filing date because doing so was a suitable diameter for the cellulose acetate filter and was the change in size or dimension of a component, which was desirable in Clarke.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (GB 2394394) and further in view of Nelson (US 2010/0101589).

Regarding claim 10, Clarke does not disclose: further comprising at least one capsule comprising the substance.
In the same field of endeavor of smoking article design (see title, abs), Nelson discloses: a liquid flavoring agent in capsule form in a filter segment ([0013]).
To add the flavor capsule of Nelson to the smoking article of Clarke had the benefit of providing palatably pleasing flavors to the user (see [0013]), which was desirable in Clarke.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the capsule with a substance of Nelson to the smoking/vaping article of Clarke to arrive at the 

Regarding claim 11, the combination Clarke/Nelson discloses: wherein the at least one capsule is breakable (see breakable capsule of [0064]) to release the substance.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (GB 2394394) and further in view of Crooks (US 2004/0173229).

Regarding claim 12, Clarke does not disclose: wherein the substance is a liquid or gel.
In the same field of endeavor of smoking article design as Clarke (see title, abs), Crookes discloses: wherein the substance is a liquid or gel (see [0039] – which discloses that an aqueous liquid is applied to the carbonaceous rod which is interpreted as a liquid/gel).
To add the liquid/gel of Crooks to the smoking/vaping article of Clarke would have been the selection of a known design for its intended uses and allowed for the improved flavor characteristics of the and performance attributes of the smoking article ([0013]), which was desirable in Clarke.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the liquid/gel of Crooks with the smoking/vaping article of Clarke to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of performance attributes of the smoking article, which was desirable in Clarke.

Regarding claim 13, Clarke dose not disclose: further comprising a first tube portion extending away from one end of the body of material.  While Clarke is interpreted as having a cavity 6 (see cavity 6 of pp. 10, ll. 14), it does not have a separate structure that forms such a 
	In the same field of endeavor of smoking article design as Clarke, Crooks discloses: a tube portion (see filter element 18 of [0072]) extending away from one end of the body of material (see Fig. 1, the tube and filter are pointing away from one another with respect to the body, aerosol generating means 16 of [0072]).
	To add the tube portion of Crooks to the smoking/vaping article of Clarke would have been a suitable design for the smoking article, and improved the performance attributes of the smoking article ([0013]), which was desirable in Clarke.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the tube section of Crooks with the smoking/vaping article of Clarke to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of performance attributes of the smoking article, which was desirable in Clarke.

Regarding claim 14, Clarke dose not disclose: further comprising a second tube portion extending away from another end of the body of material.
	In the same field of endeavor of smoking article design as Clarke, Crooks discloses: further comprising a second tube portion (see combustible material component 10 of [0070], Fig. 1) extending away from another end of the body of material.
	To add the second tube portion of Crooks to the smoking/vaping article of Clarke would have been a suitable design for the smoking article, and improved the performance attributes of the smoking article ([0013]), which was desirable in Clarke.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the second tube section of Crooks with the smoking/vaping article of Clarke to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of performance attributes of the smoking article, which was desirable in Clarke.

Regarding claim 15, Clarke does not disclose: wherein the substance is for modifying an organoleptic (acting on sense organs) property of the aerosol.
In the same field of endeavor of smoking/vaping article design (see title, abs), Crooks discloses: wherein the substance (see cocoa, licorice and sugar of [0051]) is for modifying an organoleptic property of the aerosol (see good flavor of [0011]).
To add the organoleptic substance of Crooks to the smoking/vaping article of Clarke had the benefit that it improved the palatability and performance characteristics of the smoking article ([0013]), which was desirable in Clarke.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the substances of Crooks to the smoking/vaping article of Clarke to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the palatability and performance characteristics of the smoking article, which was desirable in Clarke.

Regarding claim 16, Clarke does not disclose: wherein the substance is for modifying a flavor of the aerosol.
In the same field of endeavor of smoking/vaping articles (see title, abs), Crooks discloses: wherein the substance is for modifying a flavor of the article ([0051]).
To add the organoleptic substance of Crooks to the smoking/vaping article of Clarke had the benefit that it improved the palatability and performance characteristics of the smoking article ([0013]), which was desirable in Clarke.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the substances of Crooks to the smoking/vaping article of Clarke to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the palatability and performance characteristics of the smoking article, which was desirable in Clarke.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke (GB 2394394) and further in view of Banerjee (US 4714082).

Regarding claim 17, Clarke does not disclose wherein the substance is for modifying a pH of the aerosol. Examiner has interpreted that the substance is for modifying the pH of the substance as compared to the aerosol formed without the substance – therefore, any acidic/basic compound incorporated into the product will read on the claimed subject matter.
In the same field of endeavor of smoking articles/vaping design (see title, abs), Banerjee discloses: the use of acids in filters/aerosol-forming-substrates (see col. 15, ll. 41 – levulinic acid, a tobacco flavor modifier).
Addition of the acidic material of Banerjee into the container/smoking/vaping article of Clarke had the benefit that it allowed for the change in flavoring of the aerosol formed (Id.), which was desirable in Clarke.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the acidic material of Banerjee with the vaping/smoking article of Clarke to arrive at the claimed invention before the effective filing date because doing so allowed for a change in the flavoring of the aerosol formed, which was desirable in Clarke.

Allowable Subject Matter

Claims 19, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
19, the combination Clarke/Crooks nor any prior art combination available discloses:
A smoking article with a container and a heater.
While Collett discloses a container (see liquid container/reservoir of [0114]) and a heater (see heater component of [0037]), addition of the liquid reservoir and heater component of Collett (US 2014/0060554) to the apparatus/combination Clarke/Crooks would NOT have been motivated by one of ordinary skill in the art.
Therefore, claim 19 is deemed allowable.

Regarding claim 22, Crooks discloses the substance container of claim 1 but the combination Clarke/Crooks does not disclose: a further container.
While Collett discloses a further container (see reservoir of [0114]), addition of the liquid reservoir of Collett to the apparatus/combination of Clarke/Crooks would NOT have been motivated by one of ordinary skill in the art.
Therefore, claim 22 is deemed allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743